      Case 20-41308              Doc 264          Filed 04/08/20 Entered 04/08/20 15:18:47                       Main Document
                                                              Pg 1 of 4
                                                                                                                  Case Number 20−41308
 Information to identify the case:                                                     NOTE: The case referenced on this page is the
 Debtor                                                                                lead case of jointly administered cases. A list of
                   Foresight Energy LP                                                 associated cases and case numbers is attached.
                   Name                          EIN 80−0778894

 United States Bankruptcy Court Eastern District of Missouri
                                                                                       Date chapter 11 filed March 10, 2020
 Case number: 20−41308


Official Form 309F1 (For Corporations or Partnerships)
Amended Order and Notice of Chapter 11 Bankruptcy Case                                                                             02/20
For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.
The filing of the case imposed an automatic stay against most collection activities (see Bankruptcy Code §362 for prohibited
collection actions). This means that creditors generally may not take action to collect debts from the debtor, from the debtor's
property, or from certain codebtors. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess
property, or otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, telephone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain
circumstances, the stay may be limited to 30 days or not exist at all, although debtors can ask the Court to extend or impose a
stay.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted
from discharge may be required to file a complaint in the Bankruptcy Clerk's Office within the deadline specified in this notice.
(See section number 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the Bankruptcy Clerk's Office cannot give legal advice.

Do not file this notice with any Proof of Claim or other filing in the case.
1.Debtor's full name                Foresight Energy LP
2.All other names used in the
  last 8 years
3.Address                           Metropolitan Square Building
                                    211 North Broadway
                                    Suite 2600
                                    St. Louis, MO 63102
4. Debtor's attorney Name and Richard W. Engel Jr.                                    Contact phone: (314) 621−5070
   address                          Armstrong Teasdale LLP
                                    7700 Forsyth Blvd.                                Email: rengel@armstrongteasdale.com
                                    Suite 1800
                                    St. Louis, MO 63105
5.Bankruptcy Clerk's Office         111 South Tenth Street
  Documents in this case may be Fourth Floor
  filed at this address. You may St. Louis, MO 63102
  inspect all records filed in this Telephone number: (314) 244−4500
  case at this office or online at McVCIS: 1−866−222−8029, #87
   www.pacer.gov.
                                    Electronic Case Information/PACER: https://ecf.moeb.uscourts.gov

                                         Office Hours: Monday − Friday 8:30 a.m. − 4:30 p.m.
 6. Meeting of creditors                  May 20, 2020 at 1:00 PM                                 Location:
     The debtor's representative                                                               Call 1-866-705-0185. Once prompted,
    must attend the meeting to be         The meeting may be continued or adjourned enter 7914594. For more details see,
    questioned under oath.                to a later date. If so, the date will be on the
    Creditors may attend, but are         Court docket.                                   www.moeb.uscourts.gov/341meetings
    not required to do so.
                                                                                                  For more information, see page 2 >

Official Form 309F1 (For Corporations or Partnerships)              Notice of Chapter 11 Bankruptcy Case                             page 1
      Case 20-41308              Doc 264          Filed 04/08/20 Entered 04/08/20 15:18:47                      Main Document
                                                              Pg 2 of 4
Debtor Foresight Energy LP                                                                                          Case number 20−41308
7.Proof of Claim deadline                Deadline for filing Proof of                Not yet set. If a deadline is set, the court will send
                                         Claim:                                      you another notice.
                                         For a governmental unit: September 8, 2020
                                         A Proof of Claim is a signed statement describing a creditor's claim. A Proof of Claim form
                                         is not included with this notice. You can obtain one at any Bankruptcy Clerk's Office, or by
                                         visiting www.uscourts.gov.
                                          Your Claim will be allowed in the amount scheduled unless:
                                         • your claim is designated as disputed, contingent, or unliquidated;
  Attention:                             • you file a Proof of Claim in a different amount; or
  All Proofs of Claims                   • you receive another notice.
  should be filed with the               If your claim is not scheduled or if your claim is designated as disputed, contingent, or
  Claims Agent for this                  unliquidated, you must file a Proof of Claim or you might not be paid on your claim and you
  case or with the Court.                might be unable to vote on a plan. You may file a Proof of Claim even if your claim is
                                         scheduled.
                                         You may review the schedules at the Bankruptcy Clerk's Office or online at www.pacer.gov.
                                         Secured creditors retain rights in their collateral regardless of whether they file a Proof of
                                         Claim. Filing a Proof of Claim submits a creditor to the jurisdiction of the Bankruptcy Court,
                                         with consequences a lawyer can explain. For Example, a secured creditor who files a Proof
                                         of Claim may surrender important nonmonetary rights, including the right to a jury trial.
                                         Proofs of Claims can be filed via the Court's Electronic Proof of Claim system (ePOC)
                                         found on the Court's web site at www.moeb.uscourts.gov/epoc-electronic-proof-
                                         claim-filing. Do not include this notice with any filing you make with the Court.
                                         Foresight Energy LP, Claims Processing Center, c/o Prime Clerk, LLC
  Claims Agent Information:              850 3rd Avenue, Suite 412 Brooklyn, NY 11232 Hotline: 877-720-6580

8.Exception to discharge                 Deadline for filing the complaint:               July 20, 2020
  deadline                               If § 523(c) applies to your claim and you        The deadline to file such complaints for any
  The Bankruptcy Clerk's Office          seek to have it excepted from discharge,         creditor added to this case after the date of the
  must receive a complaint and           you must start a judicial proceeding by          initial Notice and Order of Commencement
  any required filing fee by the         filing a complaint by the deadline stated        shall be the later of the original deadline or 60
  following deadline.                    below.                                           days after the date on the certificate of service
                                                                                          of the notice given pursuant to L.R. 1009.
9.Creditors with a foreign               If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking
  address                                the Court to extend the deadlines in this notice. Consult an attorney familiar with United
                                         States Bankruptcy Law if you have any questions about your rights in this case.
10.Filing a Chapter 11                   Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not
   bankruptcy case                       effective unless the Court confirms it. You may receive a copy of the plan and a disclosure
                                         statement telling you about the plan, and you may have the opportunity to vote on the plan.
                                         You will receive notice of the date of the confirmation hearing, and you may object to
                                         confirmation of the plan and attend the confirmation hearing. Unless a trustee is serving, the
                                         debtor will remain in possession of the property and may continue to operate its business.
11.Discharge of debts                    Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all
                                         or part of your debt. See 11 U.S.C. § 1141(d). However, unless the Court orders otherwise,
                                         the debts will not be discharged until all payments under the plan are made. A discharge
                                         means that creditors may never try to collect the debt from the debtor except as provided in
                                         the plan. If you want to have a particular debt owed to you excepted from the discharge
                                         under 11 U.S.C. § 1141(d)(6)(A), you must file a complaint and pay the filing fee by the
                                         deadline.
                                                                                            So Ordered:



                                                                                            United States Bankruptcy Court Judge
                                                                                            Date: April 8, 2020

Any paper that you file in this bankruptcy case should be filed at the Bankruptcy Clerk's Office at the address listed in section
number 6 of this Order and Notice. Registered electronic users should file through our Case Management/Electronic Case Files
(CM/ECF) system at https://ecf.moeb.uscourts.gov. This Court requires all attorneys to file electronically through CM/ECF.
You may inspect all papers filed, including the list of the debtor's property and debts and the list of the property claimed as
exempt, at the Bankruptcy Clerk's Office or via the Internet if you have a PACER subscription. You may register for PACER at
www.pacer.gov. Case status information is available 24 hours a day by contacting McVCIS (Multi−Court Voice Case
Information System) or via the Internet using PACER. Information about the meeting of creditors, certain forms, and other
matters can be obtained from the Court's website: http://www.moeb.uscourts.gov.

Official Form 309F1 (For Corporations or Partnerships)             Notice of Chapter 11 Bankruptcy Case                             page 2
Case 20-41308              Doc 264           Filed 04/08/20 Entered 04/08/20 15:18:47                      Main Document
                                                         Pg 3 of 4


                              IN THE UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF MISSOURI
                                          EASTERN DIVISION

 In Re:                                                            )
                                                                   )
 Foresight Energy LP                                               )                    Case No. 20-41308-659
 Foresight Energy GP LLC                                           )
 Sitran, LLC                                                       )
 Seneca Rebuild LLC                                                )                    Chapter 11
 Foresight Energy LLC                                              )                    Jointly Administered
 Oeneus LLC                                                        )
 Adena Resources, LLC                                              )
 Logan Mining LLC                                                  )
 Foresight Energy Employee Services Corporation                    )
 Tanner Energy LLC                                                 )
 Hillsboro Transport LLC                                           )
 Foresight Energy Services LLC                                     )
 MaRyan Mining LLC                                                 )
 Foresight Receivables LLC                                         )
 American Century Transport LLC                                    )
 Foresight Coal Sales LLC                                          )
 LD Labor Company LLC                                              )
 Viking Mining LLC                                                 )
 Akin Energy LLC                                                   )
 Williamson Energy, LLC                                            )
 Hillsboro Energy LLC                                              )
 Coal Field Repair Services LLC                                    )
 American Century Mineral LLC                                      )
 Macoupin Energy LLC                                               )
 Patton Mining LLC                                                 )
 Foresight Energy Finance Corporation                              )
 Coal Field Construction Company LLC                               )
 M-Class Mining, LLC                                               )
 Sugar Camp Energy, LLC                                            )
 Foresight Energy Labor, LLC                                       )
 Mach Mining, LLC                                                  )
                              Debtors.                             )



 Notice: When filing a Proof of Claim you must identify the debtor against whom your
 claim is asserted.




 Official Form 309F1 (For Corporations or Partnerships)   Attachment to Notice of Chapter 11 Bankruptcy Case    Page 3
Case 20-41308              Doc 264           Filed 04/08/20 Entered 04/08/20 15:18:47                      Main Document
                                                         Pg 4 of 4


                             Case Name                                      Case Number                Tax ID/EIN
            Foresight Energy LP                                               20-41308                  XX-XXXXXXX
            Foresight Energy GP LLC                                           20-41309                  XX-XXXXXXX
            Sitran, LLC                                                       20-41310                  XX-XXXXXXX
            Seneca Rebuild LLC                                                20-41311                  XX-XXXXXXX
            Foresight Energy LLC                                              20-41312                  XX-XXXXXXX
            Oeneus LLC                                                        20-41313                  XX-XXXXXXX
            Adena Resources, LLC                                              20-41314                  XX-XXXXXXX
            Logan Mining LLC                                                  20-41315                  XX-XXXXXXX
            Foresight Energy Employee Services                                20-41316                  XX-XXXXXXX
            Corporation
            Tanner Energy LLC                                                  20-41317                   XX-XXXXXXX
            Hillsboro Transport LLC                                            20-41318                   XX-XXXXXXX
            Foresight Energy Services LLC                                      20-41319                   XX-XXXXXXX
            MaRyan Mining LLC                                                  20-41320                   XX-XXXXXXX
            Foresight Receivables LLC                                          20-41321                   XX-XXXXXXX
            American Century Transport LLC                                     20-41322                   XX-XXXXXXX
            Foresight Coal Sales LLC                                           20-41323                   XX-XXXXXXX
            LD Labor Company LLC                                               20-41324                   XX-XXXXXXX
            Viking Mining LLC                                                  20-41325                   XX-XXXXXXX
            Akin Energy LLC                                                    20-41326                   XX-XXXXXXX
            Williamson Energy, LLC                                             20-41327                   XX-XXXXXXX
            Hillsboro Energy LLC                                               20-41328                   XX-XXXXXXX
            Coal Field Repair Services LLC                                     20-41329                   XX-XXXXXXX
            * American Century Mineral LLC                                     20-41330                   XX-XXXXXXX
            Macoupin Energy LLC                                                20-41331                   XX-XXXXXXX
            Patton Mining LLC                                                  20-41332                   XX-XXXXXXX
            Foresight Energy Finance Corporation                               20-41333                   XX-XXXXXXX
            Coal Field Construction Company LLC                                20-41334                   XX-XXXXXXX
            M-Class Mining, LLC                                                20-41335                   XX-XXXXXXX
            Sugar Camp Energy, LLC                                             20-41336                   XX-XXXXXXX
            Foresight Energy Labor LLC                                         20-41337                   XX-XXXXXXX
            Mach Mining, LLC                                                   20-41338                   XX-XXXXXXX

 * Pursuant to 26 C.F.R. § 301.7701-2, for U.S. federal tax purposes, American Century Mineral
 LLC is disregarded as separate from its ultimate owner, Foresight Energy LP (Case No. 20-
 41308). American Century Mineral LLC’s tax identification number is the employer
 identification number of such owner: XX-XXXXXXX.


 Official Form 309F1 (For Corporations or Partnerships)   Attachment to Notice of Chapter 11 Bankruptcy Case    Page 4
